DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                            January Term 2014

                     LORENA VARGAS HERRERA,
                            Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D13-4723

                                [July 2, 2014]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Charles E. Burton,
Judge; L.T. Case No. 502010CF008981A.

   Robert Sauerheber of Robert Sauerheber, P.A., Orlando, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Heidi L.
Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.

                        On Concession of Error

PER CURIAM.

   The State concedes that appellant’s amended postconviction motion,
which she filed following our decision in Herrera v. State, 126 So. 3d 445
(Fla. 4th DCA 2013), should not have been denied as untimely. We reverse
and remand for further proceedings.

   Reversed and remanded.

STEVENSON, CIKLIN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.